DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step/method of
“determining a start subframe n+k to repeatedly transmit a physical uplink shared channel (PUSCH), wherein based on that the last subframe n is unavailable to determine the start subframe n+k to repeatedly transmit the PUSCH, a first subframe among a plurality of subframes after the last subframe n is used as the last subframe n to determine the start subframe n+k”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,660,080. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions deals with transmitting the PUSCH repeated over a plurality of subframes starting from the determined start subframe based on receiving downlink control information (DCI), which is repeated on a plurality of downlink subframes (see table below).  


Current application
16/850675
1. A method for operating a wireless device, comprising:
 
receiving downlink control information (DCI), which is repeated on a plurality of downlink subframes; 
determining a last subframe n on which the repetition of the DCI is completed; 



determining a start subframe n+k to repeatedly transmit a physical uplink shared channel (PUSCH), wherein based on that the last subframe n is unavailable to determine the start subframe n+k to repeatedly transmit the PUSCH, a first subframe among a plurality of subframes after the last subframe n is used as the last subframe n to determine the start subframe n+k; 
transmitting the PUSCH repeated over a plurality of subframes starting from the 
2. The method of claim 1, further comprising: receiving information on the number of downlink subframes for repeatedly receiving the DCI. 
3. The method of claim 1, wherein the wireless device is located on a coverage enhancement region. 
4. The method of claim 1, further comprising: receiving information on a plurality of subframes used for the wireless device to receive the DCI and transmit the PUSCH. 
5. The method of claim 4, wherein the information on the plurality of subframes used for the wireless device to receive the DCI is expressed as a bitmap in a system information block (SIB). 
6. The method of claim 5, wherein the bitmap includes 10 bits. 
7. The method of claim 1, wherein the first subframe is expressed based on a time division duplex (TDD) uplink/downlink configuration as follows: TABLE-US-00008 Uplink/downlink configuration Position of subframe 0 0, 1, 5, 6 1 1, 4, 6, 9 2 3, 8 3 0, 8, 9 4 8, 9 5 8 6 0, 1, 5, 6, 9. 
8. A wireless device comprising: a transceiver; and 
9. The wireless device of claim 8, wherein the processor is further configured to: receive information on the number of downlink subframes for repeatedly receiving the DCI. 
10. The wireless device of claim 8, wherein the wireless device is located on a coverage enhancement region. 
11. The wireless device of claim 8, wherein the processor is further configured to: receive information on a plurality of subframes used for the wireless device to 
12. The wireless device of claim 11, wherein the information on the plurality of subframes used for the wireless device to receive the DCI is expressed as a bitmap in a system information block (SIB). 
13. The wireless device of claim 12, wherein the bitmap includes 10 bits. 
14. The wireless device of claim 8, wherein the first subframe is expressed based on a time division duplex (TDD) uplink/downlink configuration as follows: TABLE-US-00009 Uplink/downlink configuration Position of subframe 0 0, 1, 5, 6 1 1, 4, 6, 9 2 3, 8 3 0, 8, 9 4 8, 9 5 8 6 0, 1, 5, 6, 9. 



US 10,660,080
1. A method for transmitting a physical uplink shared channel (PUSCH), the method performed by a wireless device and comprising:
 receiving downlink control information (DCI), which is repeated on a plurality of downlink subframes; 
identifying a last subframe on which the repetition is completed; 
determining that the identified last subframe is not used for determining a start subframe to repeatedly transmit the PUSCH; 
substituting the last subframe with a first subframe usable for determining the start subframe to transmit the PUSCH after the identified last subframe, based on the determination that the identified last subframe is not used for determining the start subframe; 
determining the start subframe to transmit the PUSCH, based on the first subframe other than the last subframe; and 
transmitting the PUSCH repeated over a plurality of 
    2. The method of claim 1, further comprising: receiving information on the number of downlink subframes for repeatedly receiving the DCI. 
    3. The method of claim 1, wherein the wireless device is located on a coverage enhancement region. 
    4. The method of claim 1, further comprising: receiving information specifying a plurality of subframes used for the wireless device to receive the DCI and transmit the PUSCH. 
    5. The method of claim 4, wherein the information specifying the plurality of subframes used for the wireless device to receive the DCI is expressed as a bitmap in a system information block (SIB). 
    6. The method of claim 5, wherein the bitmap includes 10 bits. 
    7. The method of claim 1, wherein the first subframe, usable for determining the start subframe to transmit the PUSCH is expressed according to a time division duplex (TDD) uplink/downlink configuration as follows: TABLE-US-00008 Uplink/downlink configuration Position of subframe 0 0, 1, 5, 6 1 1, 4, 
    8. A wireless device for transmitting a physical uplink shared channel (PUSCH), the wireless device comprising: a transceiving unit; and a processor operatively connected to the transceiving unit and configured to: receive downlink control information (DCI), which is repeated on a plurality of downlink subframes; identify a last subframe on which the repetition is completed; determine that the identified last subframe is not used for determining a start subframe to repeatedly transmit the PUSCH; substitute the last subframe with a first subframe usable for determining the start subframe to transmit the PUSCH after the identified last subframe, based on the determination that the identified last subframe is not used for determining the start subframe; determine the start subframe to transmit the PUSCH, based on the first subframe other than the last subframe; and transmit the PUSCH repeated over a plurality of subframes starting from the determined start subframe. 
    9. The wireless device of claim 8, wherein the processor is further configured to: receive information on the number of downlink subframes 
    10. The wireless device of claim 8, wherein the wireless device is located on a coverage enhancement region. 
    11. The wireless device of claim 8, wherein the processor is further configured to: receive information specifying a plurality of subframes used for the wireless device to receive the DCI and transmit the PUSCH. 
    12. The wireless device of claim 11, wherein the information specifying the plurality of subframes used for the wireless device to receive the DCI is expressed as a bitmap in a system information block (SIB). 
    13. The wireless device of claim 12, wherein the bitmap includes 10 bits. 
    14. The wireless device of claim 8, wherein the first subframe, usable for determining the start subframe to transmit the PUSCH is expressed according to a time division duplex (TDD) uplink/downlink configuration as follows: TABLE-US-00009 Uplink/downlink configuration Position of subframe 0 0, 1, 5, 6 1 1, 4, 6, 9 2 3, 8 3 0, 8, 9 4 8, 9 5 8 6 0, 1, 5, 6, 9. 
 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hooli et al. (US 2015/0373704: see figure 4)
Lee et al. (US 2014/0098761: see figure 11)






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




2/23/2021

/MARCUS SMITH/Primary Examiner, Art Unit 2419